DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 12/09/2019 are acknowledged.
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 10, 16 and 19 is/are also rejected due to said dependency.
In regard to claims 1 and 16, the claims recite “at least two light emitters, wherein each emitter emits an emitted light of a different wavelength than the other of the emitters; the second cavity including a detector for detecting wavelength of reflected light, wherein the reflected light is a portion of emitted light after the emitted light has been reflected off of fetus… determines oxygen saturation in the fetus based on a the emitted light wavelength and the reflected wavelength”. According to the broadest reasonable interpretation (BRI), the emitted light comprises two wavelengths (each emitter emits an emitted light of a different wavelength). It is unclear whether “the emitted light wavelength and the reflected wavelength” refer to one of the two emitted wavelengths or both of them or a combination of them”. If it refers to both of the wavelengths, it is suggested that “wavelengths” should be set forth in the claim. Clarification is requested by amendments.
In regard to claims 4, 10 and 19, the claims recite “a third light emitter that emits an emitted light of 550 nm to 620 nm to enable detection of other tissue bio parameters” (claim 4); and “the oximeter probe can measure the oxygen saturation in the fetus from a distance” (claims 10 and 19). The terms of “enable/ can” are not positive claim language. It is unclear whether the function/ step recited after “enable/ can” should be given patentable weight or be considered as intended use(s) only. It is suggested that applicant may incorporate the phrases such as “configured to” to positively claim the invention. Clarification is requested by amendments.
In regard to claim 7, claim 7 recites “wherein flexible material comprises an elastomeric material”. It is unclear whether “flexible material” refers to the material recited in claim 6 which claim 7 depends or it is an additional material. If the first, it is suggested “the” should be set forth before “flexible material”. Clarification is requested by amendments. 
In regard to claim 16, the preamble recites “detecting oxygen saturation in a fetus” and the body of claim 16 recites “…wherein the reflected light is a portion of emitted light after the emitted light has been reflected off of human tissue… determining, using a CPU, oxygen saturation in the fetus based on a difference 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aknine (USPGPUB 2013/0102863 – applicant cited). In regard to claims 1 and 16, Aknine discloses an oximeter probe and a method (Figs. 1-4 and associated descriptions; [0013]) comprising a housing (element 105, Figs. 1-3 and associated descriptions) defining a first cavity (element 115, Figs. 1-3 and associated descriptions) and a second cavity (element 120, Figs. 1-3 and associated descriptions); the first cavity comprising at least two light emitters (element 130, Figs. 2-3 and associated descriptions; [0024]), wherein each emitter emits an emitted light of a different wavelength than the other of the emitters (red and near infrared wavelengths, [0024]); the second cavity including a detector for detecting wavelength of reflected light (element 135, Figs. 2-3 and associated descriptions), wherein the reflected light is a portion of emitted light after the emitted light has been reflected off of fetus (Fig. 2 and associated descriptions; [0016]; fetus, [0033]); and a divider located between the  by the detector (element 110, Figs. 1-2 and associated descriptions; [0012]; [0016]); a transparent cap that seals a tip of the housing from external fluids and allows the emitted light to be transmitted and received (element 125, Figs. 1-2 and associated descriptions; [0020-0022]); wherein a CPU determines oxygen saturation in the fetus based on a difference between the emitted light wavelength and the reflected wavelength (rejected as best understood, see 35 USC 112 rejection above; element 150, Fig. 1 and associated descriptions; abstract; [0005]; [0015]; [0024]; [0032]).
In regard to claim 2, Aknine discloses the two light emitters are LED light emitters ([0024]).
In regard to claim 3, Aknine discloses the light emitters include a first light emitter that emits light with a wavelength of 640 nm to 680 nm and a second light emitter emits light with a wavelength of 870 nm to 920 nm ([0024]).
In regard to claims 5 and 17, Aknine discloses the transparent cap that allows the emitted light to reach the fetus and receive the reflected light to the detector (Fig. 2 and associated descriptions; [0020]).
In regard to claim 6, Aknine discloses the transparent cap is made from a flexible material ([0020]).
In regard to claim 7, Aknine discloses the flexible material comprises an elastomeric material ([0020]).
In regard to claim 8, Aknine discloses the transparent cap extends into the first and second cavities (Fig. 2 and associated descriptions; [0023]).
In regard to claim 9, Aknine discloses the transparent cap acts as a watertight seal to prevent fluid ingress into the first and second cavities ([0021]; [0027]).
can measure the oxygen saturation in the fetus from a distance (intended uses without sufficient patentable weights; [0028]).
In regard to claims 11 and 20, Aknine discloses the distance is less than 1 mm ([0013]; [0028]).
In regard to claim 12, Aknine discloses the housing is 0.5 inches in diameter ([0022]).
In regard to claim 13, Aknine discloses the housing is 2.2 inches long ([0022]).
In regard to claim 14, Aknine discloses the detector comprises silicon photodiodes that produce current linearly proportional to an intensity of the reflected light received at the detector ([0025]).
In regard to claim 15, Aknine discloses the detector detects absorption and/or scattering of the reflected light from the fetus ([0025]).
In regard to claim 18, Aknine discloses the transparent cap extends into the first and second cavities, and wherein the transparent cap acts as a watertight seal to prevent fluid ingress into the first and second cavities (refers to claims 8 and 9 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aknine as applied to claims 1-3 and 5-20 above, and further in view of Zakharov et al. (USPGPUB 2015/0190063). In regard to claim 4, Aknine discloses the probe comprises an additional LED to emit a third wavelength ([0024]) but does not specifically disclose a third light emitter that emits an emitted light of 550 nm to 620 nm to enable detection of other tissue bio parameters (underlined limitations are considered intended use without sufficient patentable weights).
Zakharov teaches an oximetry device (Figs, 1 and 4 and associated descriptions) comprises red and infrared LEDs (elements 46.1 and 46.2, Fig. 4 and associated descriptions; [0098]) and a third LED which emits green wavelength for heart rate estimation and/or a heart pulse wave parameter and/or other physiological properties of blood (element 46.3, Fig. 4 and associated descriptions; [0050-0052]; [0098]).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe (Aknine) to incorporate a green wavelength as a third wavelength as taught by Zakharov, since both devices are optical oximetry systems and one of ordinary skill in the art would have recognized that green wavelengths facilitate measuring heart rate and/or a heart pulse wave parameter and/or other physiological properties of blood (see Zakharov). The rationale would have been to obtain more information of the blood.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791